

Exhibit 10.3
Medicaid HMO Contract
 
AHCA CONTRACT NO. FA521 AMENDMENT NO. 9
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as
follows:
 
1. Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:
 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $835,063,844.00 (an increase of $1,513,414.00), subject to
availability of funds.
 
2. Attachment I, Section 10.5, Optional Services, is hereby deleted in its
entirety and replaced with the following:
 
10.5 Optional Services
 
The Plan shall offer the following services within all applicable Medicaid
guidelines:

 
 
Covered
 
Not Covered
 
Dental Services
 
____________
 
___________
 
Transportation Services
 
_______X___
 
___________
 
Frail/Elderly Program (in accordance with Exhibit 110.4 of this contract)
 
____________
 
_________

 
3. Attachment I, Section 10.8.14, Transportation Services (optional), is hereby
deleted in its entirety and replaced with the following:
 
10.8.14 Transportation Services (optional)
 
a. Transportation Services are the arrangement and provision of an appropriate
mode of transportation for Enrollees to receive medical care services. The Plan
shall comply with the limitations and exclusions in the Medicaid Transportation
Coverage, Limitations & Reimbursement Handbook (the "Transportation Handbook")
except where compliance conflicts with the terms of this Contract. In no
instance may the limitations or exclusions imposed by the Plan be more stringent
than those specified in the Transportation Handbook. The Plan shall
 
AHCA Contract No. FA521, Amendment No. 9, Page 1 of 30


--------------------------------------------------------------------------------



 
Medicaid HMO Contract
 
offer Transportation Services free of charge and shall not charge Enrollees a
co-pay for use of the Transportation Services. In providing Transportation
Services, the Plan:
 
1. Shall assure that providers of transportation are appropriately licensed and
insured in accordance with the provisions of the Transportation Handbook;
 
2. Must provide Transportation Services for all Enrollees seeking necessary
Medicaid services;
 
3. Shall be responsible for the cost of transporting an Enrollee from a
nonparticipating facility or hospital to a Participating Facility or Hospital if
the reason for transport is solely for the Plan's convenience, regardless of
whether the Plan covers Medicaid Transportation Services; and
 
4. Shall pay Transportation Services providers in accordance with the
requirements set forth in this Contract,
 
b. The Plan may delegate the provision of Transportation Services to a third
party.
 
1. The Plan shall provide a copy of the model Participating Transportation
Subcontract to the Bureau of Managed Health Care in compliance with Section 70.0
of the Contract.
 
2. The Plan may subcontract with more than one Transportation Services provider.
 
3. The Plan shall maintain oversight of any third party providing Transportation
Services on the Plan's behalf.
 
c. The Plan shall provide the following non-emergency transportation, at a
minimum, as part of its line of Transportation Services:*
 
1. Ambulatory transportation;
 
2. Long haul ambulatory transportation;
 
3. Wheelchair transportation;
 
4. Stretcher transportation;
 
5. Multiload transportation;
 
6. Mass transit transportation;
 
' As defined in the Transportation Handbook.
 
AHCA Contract No. FA521, Amendment No. 9, Page 2 of 30


--------------------------------------------------------------------------------



 
Medicaid HMO Contract
 
7. Over-the-road bus;
 
8. Over-the-road train;
 
9. Private volunteer transportation;
 
10. Escort services (including medical escort); and
 
11. Commercial air carrier transportation.
d. The Plan shall provide the following encounter data on a quarterly basis:
 
1. A call log broken down by month that includes the following information:
 
(a) Number of calls received;
 
(b) Average time required to answer a call;
 
(c) Number of abandoned calls;
 
(d) Percentage of calls that are abandoned;
 
(e) Average abandonment time; and
 
(f) Average call time.
 
2. A listing of the total number of reservations of Transportation Services by
month, level of service and percentage of level of service utilized, to include,
but not be limited to, the following:
 
(a) Ambulatory transportation;
 
(b) Long haul ambulatory transportation;
 
(c) Wheelchair transportation;
 
(d) Stretcher transportation;
 
(e) Ambulatory multiload transportation;
 
(f) Wheelchair multiload transportation;
 
(g) Mass transit pending transportation;
 
(h) Mass transit transportation;
 
AHCA Contract No. FA521, Amendment No. 9, Page 3 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(i) Mass transit transportation (Enrollee has pass); and
 
(j) Mass transit transportation (sent pass to Enrollee).
 

 
3.
A listing of the total number of authorized uses of Transportation Services, by
month, level of service and percentage of level of service utilized, to include,
but not be limited to, the following:

 
(a) Ambulatory transportation;
 
(b) Long haul ambulatory transportation;
 
(c) Wheelchair transportation;
 
(d) Stretcher transportation;
 
(e) Ambulatory multiload transportation;
 
(f) Wheelchair multiload transportation;
 
(g) Mass transit pending transportation;
 
(h) Mass transit transportation;
 
(i) Mass transit transportation (Enrollee has pass); and
 
(j) Mass transit transportation (sent pass to Enrollee).
 
4. A listing of the total number of canceled trips, by month, level of service
and percentage of level of service utilized, to include, but not be limited to,
the following:
 
(a) Ambulatory transportation;
 
(b) Long haul ambulatory transportation;
 
(c) Wheelchair transportation;
 
(d) Stretcher transportation;
 
(e) Ambulatory multiload transportation;
 
(f) Wheelchair multiload transportation;
 
(g) Mass transit pending transportation;
 
AHCA Contract No. FA521, Amendment No. 9, Page 4 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(h) Mass transit transportation;
 
(i) Mass transit transportation (Enrollee has pass); and
 
(j) Mass transit transportation (sent pass to Enrollee).
 

 
5.
A listing of the total number of denied Transportation Services, by month, and a
detailed description of why the Plan denied the Transportation Service request.

 

 
6.
A listing of the total number of authorized trips, by facility type, for each
month and level of service.

 

 
7.
A listing of the total number of Transportation Service claims and payments, by
facility type, for each month and level of service.

 
e. Before providing Transportation Services, the Plan shall provide to the
Bureau of Managed Health Care a copy of its policies and procedures relating to
the following:
 
1. How the Plan will determine eligibility for each Enrollee;
 
2. The Plan's course of action as to how it will determine what type of
transportation to provide to a particular Enrollee;
 
3. The Plan's procedure for providing prior authorization to Enrollees
requesting Transportation Services;
 
4. The Plan's comprehensive employee training program to investigate potential
fraud;
 
5. How the Plan will review Participating Transportation Providers who
demonstrate a pattern or practice of:
 
(a) Falsified encounter or service reports;
 
(b) Overstated reports or up-coded levels of service; and/or
 
(c) Fraud or abuse.2
 
6. How the Plan will review Participating Transportation Providers that:
 
(a) Alter, falsify or destroy records prior to the end of the five (5) year
records retention benchmark;
 
2 As defined in section 409.913, F.S., 2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 5 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(b) Make false statements about credentials;
 
(c) Misrepresent medical information to justify referrals;
 
(d) Failed to provide scheduled transportation for Enrollees;
 
(e) Charge Enrollees for covered services; and/or
 
(f) Have committed, or been suspected of committing, fraud or abuse
3
 

 
7.
How the Plan will provide Transportation Services outside of the Plan's service
area.

 
(a) The Plan shall state clearly the guidelines it will use in order to control
costs when providing Transportation Services outside of the Plan's service area.
 
f. The Plan shall report immediately, in writing to the Agency Contract Manager
and the Medicaid Program Integrity Unit, any aspect of Transportation Service
delivery, by any Transportation Services Provider, any adverse or untoward
incident.4 The Plan shall also report, immediately upon identification, in
writing to the Agency Contract Manager and the Medicaid Program Integrity Unit,
all instances of suspected Enrollee or Transportation Services Provider fraud or
abuse.5
 
1. The Plan shall file a written report with the Medicaid Program Integrity Unit
and the Agency Contract Manager immediately upon the detection of a potentially
or suspected fraudulent or abusive action by a Transportation Services Provider.
At a minimum, the report must contain the name, tax identification number and
contract information of the Transportation Services Provider and a description
of the suspected fraudulent or abusive act. The report shall be in the form of a
narrative.
 
g. Insurance, Safety Requirements and Standards6
 
1. The Plan shall ensure compliance with the minimum liability insurance
requirement of $100,000 per person and $200,000 per incident for all
transportation services purchased or provided for the transportation
disadvantaged through the Plan.7 The Plan shall indemnify and hold harmless the
local. State, and federal governments and their entities and
 
3 As defined in section 409.913, F.S., 2004.
4 See section 641.55, F.S., 2004.
5 As defined in section 409.913, F.S., 2004.
6 Including, but not limited to, 41-2, F.A.C., 2004.
7 See section 768.28(5), F.S., 2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 6 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
the Agency from any liabilities arising out of or due to an accident or
negligence on the part of the Plan and/or all Participating Transportation
Providers under contract to the Plan. The Plan may act as a Participating
Transportation Provider, in which case it must follow all requirements set forth
below for Participating Transportation Providers.
 
2. The Plan, and all Participating Transportation Providers, shall ensure that
all operations and services are in compliance with all federal and State safety
requirements.8
 
3. The Plan, and all Participating Transportation Providers, shall ensure
continuing compliance with all applicable State or federal laws relating to drug
testing.9
 
4. The Plan and all Participating Transportation Providers shall adhere to the
following standards, including, but not limited to, the following:
 
(a) Drug and alcohol testing for safety sensitive job positions relating to the
provision of Transportation Services regarding pre-employment, randomization,
post-accident, and reasonable suspicion as required by the Federal Highway
Administration and the Federal Transit Administration;
 
(b) Use of child safety restraint devices, where the use of such devices would
not interfere with the safety of a child (for example, a child in a wheelchair);
 
(c) Enrollee property that can be carried by the passenger and/or driver, and
can be stowed safely on the vehicle, shall be transported with the passenger at
no additional charge. The driver shall provide transportation of the following
items, as applicable, within the capabilities of the vehicle:
 
(1) Wheelchairs;
 
(2) Child seats;
 
(3) Stretchers;
 
(4) Secured oxygen;
 
(5) Personal assistive devices; and/or
 
(6) Intravenous devices.
 
8 Including, but not limited to, section 341.061(2)(a), Florida Statutes, and
Chapter 14-90, F.A.C.
9 Including, but not limited to, to section 112.0455, Florida Statutes, 2004,
Chapters 59A-24,41 U.S.C. 701, and 49 C.F.R., Parts 29 and 382.
 
AHCA Contract No. FA521, Amendment No. 9, Page 7 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(d) Vehicle transfer points shall provide shelter, security, and safety of
Enrollees;
 
(e) Maintain inside all vehicles copies of the Plan's toll free phone number for
Enrollee complaints;
 
(f) The interior of all vehicles shall be free from dirt, grime, oil, trash,
torn upholstery, damaged or broken seats, protruding metal or other objects or
materials which could soil items placed in the vehicle or provide discomfort for
Enrollees;
 
(g) Maintain a passenger/trip database for each Enrollee transported by the
Plan/Participating Transportation Provider;
 
(h) Ensure adequate seating for paratransit services for each Enrollee and
escort, child, or personal care attendant, and shall ensure that the vehicle
does not transport more passengers than the registered passenger seating
capacity in a vehicle at any time;
 
(i) Ensure adequate seating space for transit services for each Enrollee and
escort, child, or personal care attendant, and shall ensure that transit
vehicles provide adequate seating or standing space to each rider, and shall
ensure that the vehicle does not transport more passengers than the registered
passenger seating or standing capacity in a vehicle at any time;
 
(j) Drivers for paratransit services shall identify themselves by name and
company in a manner that is conducive to communications with the specific
passenger, upon pickup of each Enrollee, group of Enrollees, or representative,
guardian, or associate of the Enrollee, except in situations where the driver
regularly transports the Enrollee on a recurring basis;
 
(k) Each driver must have photo identification that is viewable by the
passenger. Name patches, inscriptions or badges that affix to driver clothing
are acceptable. For transit services, the driver photo identification shall be
in a conspicuous location in the vehicle;
 
(1) The paratransit driver shall provide the Enrollee with boarding assistance,
if necessary or requested, to the seating portion of the vehicle. The boarding
assistance shall include, but not be limited to, opening the vehicle door,
fastening the seat belt or utilization of wheel chair securement devices,
storage of mobility assistive devices and closing the vehicle door. In the
door-through-door
 
AHCA Contract No. FA521, Amendment No. 9, Page 8 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
paratransit service category, the driver shall open and close doors to
buildings, except in situations in which assistance in opening and/or closing
building doors would not be safe for passengers remaining on the vehicle. The
driver shall provide assisted access in a dignified manner. Drivers may not
assist wheelchair passengers up or down more than one (1) step, unless it can be
performed safely as determined by the Enrollee, guardian, and driver;
 
(m) Smoking, eating and drinking are prohibited in any vehicle, except in cases
in which, as a Medical Necessity, the Enrollee requires fluids or sustenance
during transport;
 
(n) Ensure that all vehicles are equipped with two-way communications, in good
working order and audible to the driver at all times, by which to communicate
with the Transportation Services hub or base of operations;
 
(o) Ensure that all vehicles have working air conditioners and heaters. The Plan
shall ensure that all vehicles that do not have a working air conditioner or
heater are removed from the vehicle pool and scheduled for repair or
replacement;
 
(p) Develop and implement a first aid policy and cardiopulmonary resuscitation
policy;
 
(q) Ensure that all drivers providing Transportation Services undergo a
background screening;
 
(r) Establish Enrollee pick-up windows and communicate these windows to
Participating Transportation Providers and Enrollees;
 
(s) Establish a minimum 24-hour advanced notification policy to obtain
Transportation Services. The Plan shall communicate said policy to Participating
Transportation Providers and Enrollees;
 
(t) Establish a performance measure to evaluate the safety of the Transportation
Services provided by Participating Transportation Providers. The Plan shall
report the results of the evaluation to the Agency on August 15th of each year;
 
(u) Establish a performance measure to evaluate the reliability of the vehicles
utilized by Participating Transportation Providers. The Plan shall report the
results of the evaluation to the Agency on August 15th of each year; and
 
AHCA Contract No. FA521, Amendment No. 9, Page 9 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(v) Establish a performance measure to evaluate the quality of service provided
by a Participating Transportation Provider. The Plan shall report the results of
the evaluation to the Agency on August 15th of each year.
 
(h.) Operational Standards10 - Each Plan shall implement, or ensure that each
Participating Transportation Provider has implemented, policies and procedures
that, at a minimum, comply with the following:
 
1. Address the following safety elements and requirements:
 
(a) Safety policies and responsibilities;
 
(b) Vehicle and equipment standards and procurement criteria;
 
(c) Operational standards and procedures;
 
(d) Vehicle driver and employee selection;
 
(e) Driving requirements;
 
(f) Vehicle driver and employee training;
 
(g) Vehicle maintenance;
 
(h) Investigations of events described under Section 10.8-14.h-7, Transportation
Services, below;
 
(i) Hazard identification and resolution;
 
(j) Equipment for transporting wheelchairs;
 
(k) Safety data acquisition and analysis;
 
(1) Safety standards for private contract vehicle transit system(s) that
provide(s) transportation services for compensation as a result of a contractual
agreement with the vehicle transit system.
 
2. Shall submit an annual safety certification to the Agency verifying the
following:
 
(a) Adoption of policies and procedures that, at a minimum, establish standard
set forth in this Section; and
 
10 For reference, see 14-90, F.A.C., 2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 10 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(b) The Plan/Participating Transportation Provider is in full compliance with
the policies and procedures relating to Transportation Services, and that it has
performed annual safety inspections on all vehicles operated by the
Plan/Participating Transportation Provider, by persons meeting the requirements
set forth in Section 10.8.14.h.6, below.
 
3. The Plan shall suspend immediately a Participating Transportation Provider
if, at any time, continued use of that Participating Transportation Provider, is
unsafe for passenger service or poses a potential danger to public safety.
 
4. Address the following security requirements:
 
(a) Security policies, goals, and objectives;
 
(b) Organization, roles, and responsibilities;
 
(c) Emergency management processes and procedures for mitigation,
preparedness, response, and recovery;
 
(d) Procedures for investigation of any event involving a vehicle, or taking
place on vehicle transit system controlled property, resulting in a fatality,
injury, or property damage as discussed in Section 10.8.14.h.7, below;
 
(e) Procedures for the establishment of interfaces with emergency response
organizations;
 
(f) Employee security and threat awareness training programs;
 
(g) Conduct and participate in emergency preparedness drills and exercises; and
 
(h) Security requirements for Participating Transportation Providers that
provide Transportation Services for compensation as a result of a contractual
agreement with the Plan/Participating Transportation Provider.
 
5. Shall establish criteria and procedures for selection, qualification, and
training of all drivers. The criteria shall include, at a minimum, the
following:
 
(a) Driver qualifications and background checks with minimum hiring standards;
 
AHCA Contract No. FA521, Amendment No. 9, Page 11 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(b) Driving and criminal background checks for all new drivers;
 
(c) Verification and documentation of valid driver licenses for all employees
who drive vehicles;
 
(d) Training and testing to demonstrate and ensure adequate skills and
capabilities to safely operate each type of vehicle or vehicle combination
before driving unsupervised;
 
(e) At a minimum, drivers shall be given explicit instructional and procedural
training and testing in the following areas:
 
(1) Plans/Participating Transportation Provider safety and operational policies
and procedures;
 
(2) Operational vehicle and equipment inspections;
 
(3) Vehicle equipment familiarization;
 
(4) Basic operations and maneuvering;
 
(5) Boarding and alighting passengers;
 
(6) Operation of wheelchair lift and other special equipment and driving
conditions;
 
(7) Defensive driving;
 
(8) Passenger assistance and securement;
 
(9) Handling of emergencies and security threats; and
 
(10) Security and threat awareness.
 
(f) Shall provide written operational and safety procedures to all vehicle
drivers before the drivers are allowed to drive unsupervised. These procedures
and instructions shall address, at a minimum, the following:
 
(1) Communication and handling of unsafe conditions, security threats, and
emergencies;
 
(2) Familiarization and operation of safety and emergency equipment, wheelchair
lift equipment, and restraining devices;
and
 
AHCA Contract No. FA521, Amendment No. 9, Page 12 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(3) Application and compliance with applicable federal and State rules and
regulations.l}
 
(g) Shall maintain the following records for at least five (5) years:
 
(1) Records of vehicle driver background checks and qualifications;
 
(2) Detailed descriptions of training administered and completed by each vehicle
driver;
 
(3) A record of each vehicle driver's duty status, which shall include total
days worked, on-duty hours, driving hours and time of reporting on- and off-duty
each day; and
 
(4) Any documents required to be prepared by this Contract.
 
(h) Shall establish a drug-free workplace policy statement12 and a substance
abuse management and testing program;13 and
 
(i) Shall require that drivers write and submit a daily vehicle inspection
report, i
 
6. Shall establish a maintenance policy and procedures for preventative and
routine maintenance for all vehicles. The maintenance policy and procedures
shall ensure, at a minimum, that:
 
(a) All vehicles, all parts and accessories on such vehicles, and any additional
parts and accessories which may affect the safety of vehicle operation,
including frame and frame assemblies, suspension systems, axles and attaching
parts, wheels and rims, and steering systems, are regularly and systematically
inspected, maintained and lubricated in accordance with the standards developed
and established according to the vehicle manufacturer's recommendations and
requirements;
 
(b) That a recording and tracking system is established for the types of
inspections, maintenance, and lubrication intervals, including the date or
mileage when these services are due. Required maintenance inspections shall be
more comprehensive than daily inspections performed by the driver;
 
" The provisions in Sections !0.8.14.h.5(e) and (f), above, shall not apply to
personnel licensed and authorized by the Plan/Participating
Transportation Provider to drive, move, or road test a vehicle in order to
perform repairs or maintenance services where it has been determined
that such temporary operation does not create an unsafe operating condition or
create a hazard to public safety.
12 In accordance with 49 C.F.R. Part 29.
11 In accordance with 49 C.F.R. Parts 40 and 655, October 1,2004.
14 Pursuant to Rule 14-90.006, F.A.C.
 
AHCA Contract No. FA521, Amendment No. 9, Page 13 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(c) That proper preventive maintenance is performed when on all
vehicles; and
 
(d) That the Plan/Participating Transportation Provider maintain and provide
written documentation of preventive maintenance, regular maintenance,
inspections, lubrication, and repairs performed for each vehicle under their
control. Such records shall be maintained by the Plan/Participating
Transportation Provider for at least five (5) years and include, at a minimum,
the following information:
 
(1) Identification of the vehicle, including make, model, and license number or
other means of positive identification and ownership;
 
(2) Date, mileage, and type of inspection, maintenance, lubrication, or repair
performed;
 
(3) Date, mileage, and description of each inspection, maintenance, and
lubrication intervals performed;
 
(4) If not owned by the Plan/Participating Transportation Provider, the name of
any person or lessor furnishing any vehicle; and
 
(5) The name and address of any entity or contractor performing an inspection,
maintenance, lubrication, or repair.
 
7. The Plan/Participating Transportation Provider shall investigate, or cause to
be investigated, any event involving a vehicle or taking place on
Plan/Participating Transportation Provider controlled property resulting in a
fatality, injury, or property damage as follows:
 
(a) A fatality, where an individual is confirmed dead, within three (3) days of
a Transportation Services related event, excluding suicides and deaths from
illnesses. The Plan must file detailed report of the incident with the Agency
within ten (10) days of the event;15
 
(b) Injuries requiring immediate medical attention away from the scene for two
(2) or more individuals;
 
(c) Property damage to Plan/Participating Transportation Provider vehicles,
other Plan/Participating Transportation Provider property or facilities, or any
other property, except the Plan/Participating
 
15 See section 641.55(6), F.S., 2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 14 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
Transportation Provider shall have the discretion to investigate events
resulting in property damage totaling less than $1,000;
 
(d) Evacuation of a vehicle due where there is imminent danger to passengers on
the vehicle, excluding evacuations due to vehicle operation issues;
 
(e) Each investigation shall be documented in a final report that includes a
description of investigation activities, identified causal factors and a
corrective action plan;
 
(1) Each corrective action plan shall identify the action to be taken by the
Plan/Participating Transportation Provider and the schedule for its
implementation; and
 
(2) The Plan/Participating Transportation Provider must monitor and track the
implementation of each corrective action plan.
 
(f) The Plan/Participating Transportation Provider shall maintain all
investigation reports, corrective action plans, and related supporting
documentation for a minimum of five (5) years from the date of completion of the
investigation.
 
i. Medical Examinations for Drivers - The Plan/Participating Transportation
Provider shall establish medical examination requirements for all applicants for
driver positions and for existing drivers. The medical examination requirements
shall include a pre-employment examination for applicants, an examination at
least once every two (2) years for existing drivers, and a return to duty
examination for any driver prior to returning to duty after having been off duty
for thirty (30) or more days due to an illness, medical condition, or injury.
 
1. Medical examinations may be performed and recorded according to qualification
standards adopted by the Plan/Participating Transportation Provider, provided
the medical examination qualification standards adopted by the
Plan/Participating Transportation Provider meet or exceed those provided in
Department Form Number 725-030-11, Medical Examination Report for Bus Transit
System Driver, Rev. 07/05, hereby incorporated by reference.16
 
2. Medical examinations shall be performed by a Doctor of Medicine or
Osteopathy, a PA or ARNP licensed or certified by the State of Florida. The
examination shall be conducted in person, and not via the Internet. If medical
examinations are performed by a PA or ARNP, they must be
 
16 Copies of Form Number 725-030-11 are available from the Florida Department of
Transportation, Public Transit Office, 605 Suwannee Street, Mail Station 26,
Tallahassee, Florida 32399-0450 or on-line at www.dot.state.fl.us/transit.
 
AHCA Contract No. FA521, Amendment No. 9, Page 15 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
performed under the supervision or review of a Doctor of Medicine or
Osteopathy.
 
(a) An ophthalmologist or optometrist licensed by the State of Florida may
perform as much of the examination as pertains to visual acuity, field of vision
and color recognition.
 
(b) Upon completion of the examination, the examining medical professional shall
complete, sign, and date the medical examination report.
 
3. The Plan/Participating Transportation Provider shall have on file proof of
medical examination, i.e., a completed and signed medical examination report for
each driver, dated within the past 24 months. Medical examination reports of
employee drivers shall be maintained by the Plan/Participating Transportation
Provider for a minimum of five (5) years from the date of the examination.
 
j. Operational and Driving Requirements
 
1. The Plan/Participating Transportation Provider shall not permit a driver to
drive a vehicle when such driver's license has been suspended, canceled or
revoked. The Plan/Participating Transportation Provider shall require a driver
who receives a notice that his or her license to operate a motor vehicle has
been suspended, canceled, or revoked notify his or her employer of the contents
of the notice immediately, and no later than the end of the business day
following the day he or she received the notice.
 
2. At all times, the Plan/Participating Transportation Provider shall operate
vehicles in compliance with applicable traffic regulations, ordinances and laws
of the jurisdiction in which they are being operated.
 
3. The Plan/Participating Transportation Provider shall not permit or require a
driver to drive more than twelve (12) hours in any one 24-hour period, or drive
after having been on duty for sixteen (16) hours in any one 24-hour period. The
Plan/Participating Transportation Provider shall not permit a driver to drive
until the driver fulfills the requirement of a minimum eight (8) consecutive
hours off-duty. A driver's work period shall begin from the time he or she first
reports for duty to his or her employer. A driver is permitted to exceed his or
her regulated hours in order to reach a regularly established relief or dispatch
point, provided the additional driving time does not exceed one (1) hour.
 
4. The Plan/Participating Transportation Provider shall not permit or require a
driver to be on duty more than 72 hours in any period of seven (7) consecutive
days; however, 24 consecutive hours off-duty shall constitute
 
AHCA Contract No. FA521, Amendment No. 9, Page 16 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
the end of any such period of seven (7) consecutive days. The Plan/Participating
Transportation Provider shall ensure that a driver who has reached the maximum
72 hours of on-duty time during the seven (7) consecutive days has a minimum of
24 consecutive hours off-duty before returning to on-duty status.
 
5. A driver is permitted to drive for more than the regulated hours for safety
and protection of the public due to conditions such as adverse weather,
disaster, security threat, a road or traffic condition, medical emergency or an
accident.
 
6. The Plan/Participating Transportation Provider shall not permit or require
any driver to drive when his or her ability is impaired, or likely to be
impaired, by fatigue, illness, or other causes, as to make it unsafe for the
driver to begin or continue driving.
 
7. The Plan/Participating Transportation Provider shall require pre-operational
or daily inspection of all vehicles and reporting of all defects and
deficiencies likely to affect safe operation or cause mechanical malfunctions.
 
(a) The Plan/Participating Transportation Provider shall maintain a log
detailing a daily inspection or test of the following parts and devices to
ascertain that they are in safe condition and in good working order:
 
(1) Service brakes;
 
(2) Parking brakes;
 
(3) Tires and wheels;
 
(4) Steering;
 
(5) Horn;
 
(6) Lighting devices;
 
(7) Windshield wipers;
 
(8) Rear vision mirrors;
 
(9) Passenger doors and seats;
 
(10) Exhaust system;
 
AHCA Contract No. FA521, Amendment No. 9, Page 17 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(11) Equipment for transporting wheelchairs; and
 
(12) Safety, security, and emergency equipment.
 
(b) The Plan/Participating Transportation Provider shall review daily inspection
reports and document corrective actions taken as a result of any deficiencies
identified by any inspections.
 
(c) The Plan/Participating Transportation Provider shall retain records of all
inspections and any corrective action documentation for five (5) years.
 
8. The driver shall not operate a vehicle with passenger doors in the open
position when passengers are aboard. The driver shall not open the vehicle's
doors until the vehicle comes to a complete stop. The Plan/Participating
Transportation Provider shall not operate a vehicle with inoperable passenger
doors with passengers aboard, except to move the vehicle to a safe location.
 
9. During darkness, interior lighting and lighting in stepwells on vehicles
shall be sufficient for passengers to enter and exit safely.
 
10. Passenger(s) shall not be permitted in the stepwell(s) of any vehicle, while
the vehicle is in motion, or to occupy an area forward of the standee line.
 
11. Passenger(s) shall not be permitted to stand on or in vehicles not designed
and constructed for that purpose.
 
12. The Plan/Participating Transportation Provider shall not refuel vehicles in
a closed building. The Plan/Participating Transportation Provider shall minimize
the number of times a vehicle shall refuel when passengers are onboard.
 
13. The Plan/Participating Transportation Provider shall require the driver to
be properly secured to the driver's seat with a restraining belt at all times
while the vehicle is in motion.
 
14. The driver shall not leave vehicles unattended with passenger(s) aboard for
longer than five (5) minutes. The Plan/Participating Transportation Provider
shall ensure that the driver sets the parking or holding brake any time the
vehicle is left unattended.
 
15. The Plan/Participating Transportation Provider shall not leave vehicles
unattended in an unsafe condition with passenger(s) aboard at any time.
 
k. Vehicle Equipment Standards and Procurement Criteria
 
AHCA Contract No. FA521, Amendment No. 9, Page 18 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
1. The Plan/Participating Transportation Provider shall ensure that vehicles
procured and operated meet the following requirements, at a minimum:
 
(a) The capability and strength to carry the maximum allowed load and not exceed
the manufacturer's gross vehicle weight rating (GVWR), gross axle weighting, or
tire rating;
(b) Structural integrity that mitigates or minimizes the adverse effects of
collisions; and
 
(c) Federal Motor Vehicle Safety Standards (FMVSS), 49 C.F.R. Part 571, Sections
102, 103, 104, 105, 108, 207, 209, 210, 217, 220, 221, 225, 302, 403, and 404,
October 1, 2004, are hereby incorporated by reference.
 
2. Proof of strength and structural integrity tests on new vehicles procured
shall be submitted by manufacturers or the Plan/Participating Transportation
Providers to the Department of Transportation.17
 
3. The Plan/Participating Transportation Provider shall ensure that every
vehicle operated in this State in connection with this Contract shall be
equipped as follows:
 
(a) Mirrors - There must be at least two (2) exterior rear vision mirrors, one
(1) at each side. The mirrors shall be firmly attached to the outside of the
vehicle and so located as to reflect to the driver a view to the rear along both
sides of the vehicle.
 
(1) Each exterior rear vision mirror, on Type I buses shall have a minimum
reflective surface of 50 square inches and the right (curbside) mirror shall be
located on the bus so that the lowest part of the mirror and its mounting is a
minimum 80 inches above the ground. All Type I buses shall be equipped with an
inside rear vision mirror capable of giving the driver a clear view of seated or
standing passengers. Buses having a passenger exit door that is located
inconveniently for the driver's visual control shall be equipped with additional
interior mirror(s), enabling the driver to view the passenger exit door. The
exterior right (curbside) rear vision mirror and its mounting on Type I buses
may be located lower than 80 inches from the ground, provided such buses are
used exclusively for paratransit services.
 
AHCA Contract No. FA521, Amendment No. 9, Page 19 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(2) In lieu of interior mirrors, trailer buses and articulated buses may be
equipped with closed circuit video systems or adult monitors in voice control
with the driver.
 
(b) Wiring and Battery - Electrical wiring shall be maintained so as not to come
in contact with moving parts, or heated surfaces, or be subject to chafing or
abrasion which may cause insulation to become worn.
 
(1) Every Type I bus manufactured on or after February 7, 1988, shall be
equipped with a storage battery(ies) electrical power main disconnect switch.
The disconnect switch shall be practicably located in an accessible location
adjacent to or near to the battery(ies) and be legibly and permanently marked
for identification.
 
(2) Every storage battery on each public-sector bus shall be mounted with proper
retainment devices in a compartment which provides adequate ventilation and
drainage.
 
(c) Brake Interlock Systems - All Type I buses having a rear exit door shall be
equipped with a rear exit door/brake interlock that automatically applies the
brake(s) upon driver activation of the rear exit door to the open position.
Interlock brake application shall remain activated until deactivation by the
driver and the rear exit door returns to the closed position. The rear exit door
interlock on such buses shall be equipped with an identified override switch
enabling emergency release of the interlock function, which shall not be located
within reach of the seated driver. Air pressure application to the brake(s)
during interlock operation, on buses equipped with rear exit door/brake
interlock, shall be regulated at the original equipment manufacturer's
specifications.
 
4. Standee Line and Warning - Every vehicle designed and constructed to allow
standees shall be plainly marked with a line of contrasting color at least two
(2) inches wide or be equipped with some other means to indicate that any
passenger is prohibited from occupying a space forward of a perpendicular plane
drawn through the rear of the driver's seat and perpendicular to the
longitudinal axis of the vehicle. A sign shall be posted at or near the front of
the vehicle stating that it is a violation for a vehicle to be operated with
passengers occupying an area forward of the line.
 
5. Handrails and Stanchions - Every vehicle designed and constructed to allow
standees shall be equipped with overhead grab rails for standee passengers.
Overhead grab rails shall be continuous, except for a gap at
 
AHCA Contract No. FA521, Amendment No. 9, Page 20 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
the rear exit door, and terminate into vertical stanchions or turn up into a
ceiling fastener.
 
(a) Every Type I and Type II bus designed for carrying more than sixteen (16)
passengers shall be equipped with grab handles, stanchions, or bars at least ten
(10) inches long and installed to permit safe on-board circulation, seating and
standing assistance, and boarding and unloading by elderly and handicapped
persons. Type I buses shall be equipped with a safety bar and panel directly
behind each entry and exit stepwell.
 
6. Flooring, Steps, and Thresholds - Flooring, steps, and thresholds on all
vehicles shall have slip resistant surfaces without protruding or sharp edges,
lips, or overhangs, to prevent tripping hazards. All step edges and thresholds
shall have a band of color(s) running the full width of the step or edge which
contrasts with the step tread and riser, either light-on-dark or dark-on-light.
 
7 Doors - Power activated doors on all vehicles shall be equipped with a manual
device designed to release door closing pressure.
 
8. Emergency Exits - All vehicles shall have an emergency exit door, or in lieu
thereof, shall be provided with emergency escape push-out windows. Each
emergency escape window shall be in a form of a parallelogram with dimensions of
not less than 18" by 24", and each shall contain an area of not less than 432
square inches. There shall be a sufficient number of such push-out or kick-out
windows in each vehicle to provide a total escape area equivalent to 67 square
inches per seat, including the driver's seat.
 
(a) No less than forty percent (40%) of the total escape area shall be on one
(1) side of the vehicle. Emergency escape kick-out or push-out windows and
emergency exit doors shall be conspicuously marked by a sign or light and shall
always be kept in good working order so that they may be readily opened in an
emergency.
 
(b) All such windows and doors shall not be obstructed by bars or other such
means located either inside or outside so as to hinder escape. Vehicles equipped
with an auxiliary door for emergency exit shall be equipped with an audible
alarm and light indicating to the driver when a door is ajar or opened while the
engine is running.
 
(c) Supplemental security locks operable by a key are prohibited on emergency
exit doors unless these security locks are equipped and
 
AHCA Contract No. FA521, Amendment No. 9, Page 21 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
connected with an ignition interlock system or an audio visual alarm located in
the driver's compartment. Any supplemental security lock system used on
emergency exits shall be kept unlocked whenever a vehicle is in operation.
 
9. Tires and Wheels - Tires shall be properly inflated in accordance with
manufacturer's recommendations.
 
(a) No vehicle shall be operated with a tread groove pattern depth:
 
(1) Less than 4/32 (1/8) of an inch, measured at any point on a major tread
groove for tires on the steering axle of all vehicles. The measurements shall
not be made where tie bars, humps, or fillets are located.
 
(2) Less than 2/32 (1/16) of an inch, measured at any point on a major tread
groove for all other tires of all vehicles. The measurements shall not be made
where tie bars, humps, or
fillets are located.
 
(b) The Plan/Participating Transportation Provider shall not operate any vehicle
with recapped, regrooved, or retreaded tires on the steering axle.
 
(c) Wheels shall be visibly free from cracks and distortion and shall not have
missing, cracked, or broken mounting lugs.
 
10. Suspension - The suspension system of all vehicles, including springs, air
bags, and all other suspension parts as applicable, shall be free from cracks,
leaks, or any other defect which would or may cause its impairment or failure to
function properly.
 
11. Steering and Front Axle - The steering system of all vehicles shall have no
indication of leaks which would or may cause its impairment to-function
properly, and shall be free from cracks and excessive wear of components that
would or may cause excessive free play or loose motion in the steering system or
above normal effort in steering control.
 
12. Seat Belts - Every vehicle shall be equipped with an adjustable driver's
restraining belt in compliance with the requirements ofFMVSS 209, "Seat Belt
Assemblies"19 and FMVSS 210, "Seat Belt Assembly Anchorages."20
 
"See 49 C.F.R. 571.209,2004. 20 See 49 C.F.R. 571.210,2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 22 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
13. Safety Equipment - Every vehicle shall be equipped with one (1) fully
charged dry chemical or carbon dioxide fire extinguisher, having at least a
1A:BC rating and bearing the label of Underwriter's Laboratory, Inc.
 
(a) Each fire extinguisher shall be securely mounted on the vehicle in a
conspicuous place or a clearly marked compartment and be readily accessible.
 
(b) Each fire extinguisher shall be maintained in efficient operating condition
and equipped with some means of determining if it is fully charged.
 
(c) Every Type I bus shall be equipped with portable red reflector warning
devices.21
 


14. Vehicles used for the purpose of transporting individuals with disabilities
shall meet the requirements set forth in 49 C.F.R. Part 38, October 1, 2004,
hereby incorporated by reference, and the following:
 
(a) Installation of a wheelchair lift or ramp shall not cause the manufacturer's
GVWR, gross axle weight rating, or tire rating to be exceeded.
 
(b) Except in locations within 3 1/2 inches of the vehicle floor, all readily
accessible exposed edges or other hazardous protrusions of parts of wheelchair
lift assemblies or ramps that are located in the passenger compartment shall be
padded with energy absorbing material to mitigate injury in normal use and in
case of a collision. This requirement shall also apply to parts of the vehicle
associated with the operation of the lift or ramp.
 
(c) The controls for operating the lift shall be at a location where the driver
or lift attendant has a full view, unobstructed by passengers, of the lift
platform, its entrance and exit, and the wheelchair passenger, either directly
or with partial assistance of-mirrors. Lifts located entirely to the rear of the
driver's seat shall not be operable from the driver's seat, but shall have an
override control at the driver's position that can be activated to prevent the
lift from being operated by the other controls (except for emergency manual
operation upon power failure).
 
(d) The installation of the wheelchair lift or ramp and its controls and the
method of attachment in the vehicle body or chassis shall not diminish the
structural integrity of the vehicle nor cause a hazardous imbalance of the
vehicle. No part of the assembly, when installed and stowed, shall extend
laterally beyond the
 
21 See section 316.300, F.S., 2004.
 
AHCA Contract No. FA521, Amendment No. 9, Page 23 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
normal side contour of the vehicle or vertically beyond the lowest part of the
rim of the wheel closest to the lift.
 
(e) Each wheelchair lift or ramp assembly shall be legibly and permanently
marked by the manufacturer or installer with the following minimum information:
(1) The manufacturer's name and address;
(2) The month and year of manufacture; and
(3) A certificate that the wheelchair lift or ramp securement devices, and their
installation, conform to State of Florida requirements applicable to accessible
vehicles.
 
15. Wheelchair lifts, ramps, securement devices, and restraints shall be
inspected and maintained as required in this Section, above. Instructions for
normal and emergency operation of the lift or ramp shall be carried or displayed
in every vehicle.
 
1. Vehicle Safety Inspections
 
1. The Plan/Participating Transportation Provider shall require that all
vehicles be inspected in accordance with the vehicle inspection procedures set
forth above.
 
2. It is the Plan's/Participating Transportation Provider's responsibility to
ensure that each individual performing a vehicle safety inspection is qualified
as follows:
 
(a) Understands the requirements set forth in 14-90, F.A.C., 2004 and can
identify defective components;
 
(b) Is knowledgeable of, and has mastered the methods, procedures, tools, and
equipment used when performing an inspection; and
 
(c) Has at least one (1) year of training and/or experience as a mechanic or
inspector in a vehicle maintenance program and has sufficient general knowledge
of vehicles owned and operated by the Plan/Participating Transportation Provider
to recognize deficiencies or mechanical defects.
 
3. The Plan/Participating Transportation Provider shall ensure that each vehicle
receiving a safety inspection is checked for compliance with the safety devices
and equipment requirements as referenced or specified above. Specific operable
equipment and devices include the following:
 
(a) Horn;
 
AHCA Contract No. FA521, Amendment No. 9, Page 24 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(b) Windshield wipers;
 
(c) Mirrors;
 
(d) Wiring and battery(ies);
 
(e) Service and parking brakes;
 
(f) Warning devices;
 
(g) Directional signals;
 
(h) Hazard warning signals;
 
(i) Lighting systems and signaling devices;
 
(j) Handrails and stanchions;
 
(k) Standee line and warning;
 
(1) Doors and interlock devices;
 
(m) Stepwells and flooring;
 
(n) Emergency exits;
 
(o) Tires and wheels;
 
(p) Suspension system;
 
(q) Steering system;
 
(r) Exhaust system;
 
(s) Seat belts;
(t) Safety equipment; and (u) Equipment for transporting wheelchairs.
 
4. A safety inspection report shall be prepared by the individual(s) performing
the inspection which shall include the following:
 
(a) Identification of the individual(s) performing the inspection;
(b) Identification of the Plan/Participating Transportation Provider operating
the vehicle;
 
AHCA Contract No. FA521, Amendment No. 9, Page 25 of 30


--------------------------------------------------------------------------------



Medicaid HMD Contract
 
(c) The date of the inspection;
(d) Identification of the vehicle inspected;
(e) Identification of the equipment and devices inspected including the
identification of equipment and devices found deficient or defective; and
(f) Identification of corrective action(s) for deficient or defective items and
date(s) of completion of corrective action(s).
 
5. Records of annual safety inspections and documentation of any required
corrective actions shall be retained for compliance review a minimum of five (5)
years by the Plan/Participating Transportation Provider.
 
m. Certification - Each Plan/Participating Transportation Provider shall submit
to the Bureau of Managed Health Care an annual safety and security certification
in accordance with 14-90.10, F.A.C., 2004 and shall submit in the format set
forth in 14-90.10 and 14-90.12, F.A.C., 2004.
 
n. The Plan shall report the following by August 15th of each year:
 
(1) The estimated number of one-way passenger trips to be provided during the
coming fiscal year in the following categories:22
 
(a) Ambulatory transportation;
 
(b) Long haul ambulatory transportation;
 
(c) Wheelchair transportation;
 
(d) Stretcher transportation;
 
(e) Ambulatory multiload transportation;
 
(f) Wheelchair multiload transportation;
 
(g) Mass transit pending transportation;
 
(h) Mass transit transportation;
 
(i) Mass transit transportation (Enrollee has pass); and
 
(j) Mass transit transportation (sent pass to Enrollee).
 
(2) The actual amount of funds expended and the total number of trips provided
during the previous fiscal year; and
 
22 As defined in the Transportation Handbook.
 
AHCA Contract No. FA521, Amendment No. 9, Page 26 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
(3) The operating financial statistics for the previous fiscal year.
 
o. Shall provide the total number of vehicles in each category, other than
public transportation, that will serve each County as well as a provider
directory for all Transportation Services."
 
4. Attachment VIII, Estimated 2005-2006 Rates; Not for use unless approved by
CMS, is hereby deleted in its entirety and replaced with Attachment VIII-A,
2005/2006 Medicaid HMO Capitation Rates.
 
5. Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, Tables
2 and 3, are hereby deleted in their entirety and replaced with the following:
 
Capitation Rates
 
A. General Capitation Rates (Attachment VIII-A, Table I):
 
Area 1 Counties: Escambia, Santa Rosa
 
County   Provider Number
Escambia  015019314 Santa Rosa   015019331
 
Area 4 Counties: Duval, Volusia
 
County   Provider Number
Volusia    015019335
 
Area 9 Counties: Martin, Palm Beach
 
County   Provider Number
Martin   015019324 Palm Beach   015019339
 
Area 10 Counties: Broward
 
County   Provider Number
Broward   015019337
 
B. General Capitation Rates plus Mental Health Rates (Attachment VIII-A, Table
4):
 
Area 2 Counties: Madison, Wakulla, Calhoun, Liberty, Gadsden, Leon,
Jefferson


County   Provider Number
Jefferson  015019318 Madison  015019322
 
AHCA Contract No. FA521, Amendment No. 9, Page 27 of 30


--------------------------------------------------------------------------------



 
Medicaid HMO Contract


Wakulla   015019336
Calhoun   015019340
Liberty   015019342
Gadsden     015019315
Leon    015019320
 
Area 3 Counties: Citrus, Lake, Marion, Putnam
 
County   Provider Number
Citrus   015019309 Lake   015019319 Marion   015019323 Putnam   015019329
 
Area 5 Counties: Pasco, Pinellas
 
County   Provider Number
Pasco   015019302 Pinellas   015019303
 
Area 6 Counties: Manatee, Polk, Highlands
 
County   Provider Number
Manatee   015019301 Polk   015019304 Highlands  015019317
 
Area 7 Counties: Brevard
 
County   Provider Number
Brevard   015019308
 
Area 8 Counties: Sarasota
 
County   Provider Number
Sarasota   015019332
 
Area 11 Counties: Dade
 
County   Provider Number
Dade   015019338
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FA521, Amendment No. 9, Page 28 of 30


--------------------------------------------------------------------------------



Medicaid HMO Contract
 
C. General Capitation Rates plus Mental Health Rates and Transportation Rates
(Attachment VIII-A, Table 6):
 
Area 4 Counties: Duval
 
County   Provider Number
Duval   015019313
 
Area 6 Counties: Hillsborough
 
County    Provider Number
Hillsborough   015019300
 
Area 7 Counties: Orange, Osceola, Seminole
 
County   Provider Number
Orange   015019327 Osceola   015019328 Seminole   015019333
 
Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $835,063,844.00 (an increase of $1,513,414.00),
expressed on page seven of this contract.
 
6. This Amendment shall have an effective date of December 1, 2005, or the date
on which both parties execute the Amendment, whichever is later.
 
All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.
 
This Amendment, and all its attachments are hereby made part of the Contract.
 
This Amendment can not be executed unless all previous amendments to this
Contract have been fully executed.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FA521, Amendment No. 9, Page 29 of 30


--------------------------------------------------------------------------------



Medicaid HMD Contract
 
IN WITNESS WHEREOF, the Parties have caused this 33 page Amendment (including
all attachments, if any) to be executed by their duly authorized officials.
 


 
WELL CARE HMO, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA
SIGNED
BY:/s/ Todd S. Farha
NAME: Todd S. Farha 
TITLE: President & CEO
DATE: 12/2/05
 
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED
BY: [ILLEGIBLE]
NAME: Alan Levine
TITLE: Secretary 
DATE:12/6/05

 


 
List of attachments included as part of this Amendment:
 
Specify
Type_______  Number  Description    ____________
Attachment VIII-A 2005/2006 Medicaid HMO Capitation Rates (3 pages)
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 


 
AHCA Contract No. FA521, Amendment No. 9, Page 30 of 30


--------------------------------------------------------------------------------



ATTACHMENT VIII-A 2005/2006 MEDICAID HMO CAPITATION RATES
By Area , Age and Eligibility Category Effective from July 1, 2005 thru June 30,
2006
TABLE 1
 
General Rates: Effect from July 1, 05 - Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
SSI-AB
 
SSI-B
 
SSI-AB
 
Area
 
THMO
 
+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
BTHMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE (14-20)
 
AGE (21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE (65+)
 
 
AGE (65-)
 
AGE (65+)
         
Female
Male
Female
Male
                           
 
01
 
856.85
 
169.63
 
82.99
 
52.45
 
116.16
 
58.88
 
223.51
 
144.11
 
299.66
 
8,379.19
 
1,456.18
 
373.32
 
192.70
 
211.00
 
636.93
 
598.84
 
359.76
 
314.95
 
219.52
 
213.89
 
77.80
 
67.94
02
856.85
169.63
82.99
52.45
116.16
58.88
223.51
144.11
299.66
8,379.19
1,456.18
373.32
192.70
211.00
636.93
598.84
359.76
314.95
219.52
213.89
77.80
67.94
03
956.50
190.36
93.47
59.66
130.82
66.71
252.75
163.57
340.95
8,796.55
1,536.62
394.23
205.64
225.15
679.21
639.39
347.95
292.11
203.81
229.06
75.70
66.16
04
877.98
175.54
86.37
55.47
120.97
62.05
234,40
152.22
317.36
8,571.85
1,495.58
383.99
199.57
218.39
659.82
620.93
333.59
294.49
205.57
207.10
77.20
67.39
05
919.97
183.42
90.13
57.68
126.15
64.46
244.02
158.18
329.69
9,248.01
1,615.40
414.34
216.54
236.27
713.54
671.88
327.76
311,44
217.30
209.72
74.11
64.73
06
839.89
168.12
82.82
53.24
115.99
59.56
224.94
146.07
305.02
8,536.48
1,494.27
383.60
201.12
219.94
663,51
624.96
318.14
283,93
198.16
200.02
68.93
60.15
 
07
 
894.04
 
178.56
 
87.80
 
56.33
 
122.97
 
63.04
 
238.18
 
154.51
 
322.34
 
8,976.51
 
1,573.97
 
404.51
 
212.74
 
232.25
 
701.12
 
661.11
 
308.90
 
284.51
 
198.54
 
199.32
 
72.42
 
63.26
 
08
 
785.52
 
156.85
 
77.12
 
49.44
 
107.94
 
55.29
 
209.14
 
135.62
 
282.90
 
8,247.93
 
1440.20
 
369.54
 
192.51
 
211.13
 
636.41
 
599.00
 
306.59
 
288.63
 
201.43
 
185.30
 
69.18
 
60.36
 
09
 
850.65
 
169.56
 
83.32
 
53.28
 
116.63
 
59.62
 
225.69
 
146.30
 
304.86
 
9,123.67
 
1,599.06
 
410.92
 
216.11
 
235.92
 
711.70
 
670.95
 
288.69
 
317.25
 
221.58
 
179.44
 
76.11
 
66.48
 
10
 
854.17
 
170.86
 
84.11
 
54.07
 
117.82
 
60.56
 
228.53
 
148.48
 
309.80
 
11,134.67
 
1,955.18
 
502.14
 
264.85
 
289.15
 
873.08
 
823.33
 
316.19
 
341.03
 
238.55
 
205.90
 
81.99
 
71.59
 
11
 
1,110.67
 
220.94
 
108.54
 
69.08
 
151.73
 
77.37
 
293.07
 
189.70
 
395.11
 
12,135.43
 
2,122.04
 
545.24
 
284.82
 
311.87
 
940.58
 
885.79
 
450.68
 
420.85
 
294.28
 
269.25
 
112.55
 
98.31
TABLE 2
 
General + Transportation Rates: Effect from July 1, 05 - Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
 
SSI-AB
 
SSI-B
SSI-AB
 
Area
 
THMO+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
THMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
AGE
 
(21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE
 
(65+)
 
 
AGE (65-)
 
AGE (65+)
         
 
Female
 
Male
 
Female
 
Male
                           
 
01
 
859.90
 
170.76
 
83.89
 
53.10
 
117.81
 
59.91
 
226.17
 
145.81
 
302.65
 
8,391.86
 
1,468.01
 
380.72
 
194.81
 
214.04
 
651.77
 
609.36
 
374.05
 
331.44
 
226.36
 
228.18
 
94.29
 
74.78
02
859.90
170.76
83.89
53.10
117.81
59.91
226.17
145.81
302.65
8,391.86
1,468.01
380.72
194.81
214.84
651.77
609.36
374.05
331.44
226.36
228.18
94.29
74.78
 
03
 
959.98
 
191.66
 
94.50
 
60.41
 
132.70
 
67.88
 
255.80
 
165.52
 
344.37
 
8,811.87
 
1,550.92
 
403.17
 
208.19
 
229.78
 
697.16
 
652.10
 
358.59
 
315.51
 
213.51
 
239.70
 
99.10
 
75.86
04
880.32
176.41
87.06
55.97
122.24
62.84
236.45
153.53
319.66
8,588.73
1,511.34
393.86
202.38
223.50
679.61
634.95
340.18
317.93
215.29
213.69
100.64
77.11
 
05
 
922.10
 
184.21
 
90.76
 
58.14
 
127.30
 
65.18
 
245.89
 
159.37
 
331.78
 
9,257.23
 
1,624.00
 
419.72
 
218.07
 
239.06
 
724.34
 
679.53
 
333.32
 
325.59
 
223.17
 
215.28
 
88.26
 
70.60
06
842.31
169.02
83.53
53.75
117.30
60.38
227.06
147.42
307.40
8,546.96
1,504.05
389.72
202.87
223.11
675.78
633.65
322.90
298.45
204.18
204.78
83.45
66.17
07
895.75
179.20
88.31
56.70
123.90
63.62
239.68
155.47
324.02
8,987.84
1,584.55
411.12
214.63
235.67
714.39
670.51
314.35
301.66
205.65
204.77
89.57
70.37
08
788.64
158.01
78.04
50.11
109.62
56.34
211.86
137.36
285.97
8.259.67
1,451.16
376.39
194.46
214.68
650.16
608.74
316.39
304.12
207.85
195.10
84.67
66.78
 
09
 
853.54
 
170.64
 
84.18
 
53.90
 
118.18
 
60.59
 
228.21
 
147.91
 
307.69
 
9,136.00
 
1,610.58
 
418.13
 
218.16
 
239.64
 
726.15
 
681.19
 
293.10
 
336.49
 
229.56
 
183.85
 
95.35
 
74.46
 
10
 
856.36
 
171.67
 
84.76
 
54.54
 
119.01
 
61.30
 
230.45
 
149.70
 
311.95
 
11,151.24
 
1,9070.64
 
511.81
 
267.61
 
294.16
 
892.47
 
837.08
 
322.46
 
363.21
 
247.75
 
212.17
 
104.17
 
80.79
 
11
 
1,112.08
 
221.47
 
108.96
 
69.38
 
152.49
 
77.84
 
294.30
 
190.48
 
369.50
 
12,145.44
 
2,131.38
 
551.08
 
286.49
 
314.89
 
952.30
 
894.10
 
455.34
 
433.96
 
299.72
 
273.91
 
125.66
 
103.75
TABLE 3
 
 
General + Dental Rates: Effect from July 1, 05 - Dec 31, 05 Effect from Jan 1,
06 - June 30, 06
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
 
SSI-AB
 
SSI-B
SSI-AB
 
Area
 
THMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
THMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
AGE
 
(21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE
 
(65+)
 
 
AGE (65-)
 
AGE (65+)
         
Female
Male
Female
Male
                           
 
01
 
856.85
 
169.64
 
85.68
 
57.82
 
122.00
 
63.64
 
224.53
 
144.95
 
300.28
 
8,379.19
 
1,456.20
 
375.81
 
196.65
 
214.57
 
636.22
 
599.71
 
359.86
 
315.91
 
219.89
 
213.99
 
78.76
 
68.31
02
856.85
169.64
85.68
57.82
122.00
63.64
224.53
144.95
300.28
8,379.19
1,456.20
375.81
196.65
214.57
636.22
599.71
359.86
315.91
219.89
213.99
78.76
68.31
03
956.50
190.37
96.77
66.24
137.98
72.54
256.08
166.32
342.99
8,796.55
1.536.65
397.67
211.11
230.10
681.91
641.21
349.31
294.26
204.63
230.42
77.85
66.98
04
877.98
175.55
88.68
60.09
125.99
66.14
237.63
154.89
319.33
8,571.85
1,495.60
386.54
203.61
222.05
662.50
622.74
334.80
296.81
206.45
208.31
79.52
68.27
05
919.98
183.44
93.94
65.28
134.42
71.19
254.18
166.58
335.91
9,248.01
1,615.44
419.19
224.23
243.23
719.05
675.60
332.66
317.69
219.69
214.62
80.36
67.12
06
839.89
168.13
85.94
59.43
122.74
65,05
231.04
151.11
308.75
8,536.48
1,494.30
387.15
206.75
225.03
668.52
628.34
320.73
288.82
200.03
202.61
73.82
62.02
07
894.04
178.57
90.51
61.74
128.85
67.83
243.93
159.26
325.86
8,976.51
1,574.00
407.86
218.05
237.05
704.74
663.55
310.08
287.80
199.80
200.50
75.71
64.52
08
785.52
156.86
79.85
54.89
113.87
60.13
214.88
140.36
286.42
8,247.93
1,440.22
372.40
197.06
215.24
641.03
602.12
309.05
292.56
202.94
187.76
73.11
61.87
09
850.66
169.58
86.89
60.40
124.38
65.93
229.41
149.37
307.13
9,123.67
1,599.08
414.10
221.16
240.49
714.60
672.91
289.96
319.90
222.59
180.71
78.76
67.49
10
854.17
170.87
87.29
60.43
124.73
66.19
231.56
150.99
311.65
11,134.67
1,955.21
506.08
271.11
294.81
876.08
825.36
317.65
344.02
239.70
207.36
84.98
72.74
11
1,110.68
220.96
112.49
76.96
160.31
84.36
296.12
192.22
396.97
12,135.43
2,122.07
549.62
291.76
318.15
943.63
887.85
452.12
423.86
295.43
270.69
115.56
99.46



AHCA Contract No. FA521, Attachment VIII-A, Page 1 of 3


--------------------------------------------------------------------------------







TABLE 4
 
General + Mental Health Rates: Effect from July 1, 05 - Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
SSI-AB
 
SSI-B
 
SSI-AB
 
Area
 
THMO
 
+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
BTHMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE (14-20)
 
AGE (21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE (65+)
 
 
AGE (65-)
 
AGE (65+)
         
Female
Male
Female
Male
                           
 
01
 
856.86
 
169.64
 
84.58
 
64.23
 
128.66
 
71.38
 
227.66
 
148.26
 
303.38
 
8,379.21
 
1,456.20
 
384.40
 
263.28
 
284.40
 
732.06
 
631.82
 
367.49
 
331.54
 
236.11
 
221.62
 
94.39
 
84.53
02
856.87
169.65
85.36
69.25
128.93
71.65
226.56
147.16
302.78
8,379.20
1,456.19
388.93
278.27
264.36
690.25
621.15
380.79
328.39
232.96
234.92
91.24
81.38
03
956.51
190.37
94.52
67.12
136.49
72.38
254.10
164.92
342.33
8,796.56
1,536.63
401.17
243.67
248.87
702.91
649.30
356.54
299.65
211.35
237.65
83.24
73.70
04
877.99
175.55
87.56
63.92
127.39
68.47
235.93
153.75
318.93
8,571.86
1,495.59
394.00
354.46
252.62
694.02
635.24
342.17
311.96
223.04
215.68
94.67
84.86
05
919.98
183.43
91.15
64.87
131.62
69.93
245.33
159.49
331.03
9,248.02
1,615.41
420.86
252.27
258.55
735.80
681.19
332.63
321.24
227.10
214.59
83.91
74.53
06
839.91
168.14
84.80
67.94
131.59
75.16
230.12
151.25
309.66
8,536.50
1,494.29
393.28
262.75
284.04
746.59
653.76
319.38
288.23
202.46
201.26
73.23
64.45
 
07
 
894.05
 
178.57
 
89.54
 
68.64
 
132.32
 
72.39
 
240.41
 
156.74
 
324.62
 
8,976.52
 
1,573.98
 
414.04
 
264.97
 
264.82
 
733.66
 
674.72
 
312.78
 
269.22
 
210.25
 
203.20
 
84.13
 
74.97
 
08
 
785.53
 
156.86
 
78.13
 
56.61
 
113.39
 
60.74
 
210.44
 
136.92
 
284.23
 
8,247.94
 
1,440.21
 
376.25
 
229.28
 
234.06
 
659.32
 
608.59
 
313.20
 
297.40
 
210.20
 
191.91
 
77.95
 
69.13
 
09
 
850.66
 
169.57
 
84.45
 
61.30
 
122.72
 
65.71
 
227.14
 
147.75
 
306.35
 
9,123.68
 
1,599.07
 
417.49
 
252.14
 
258.39
 
734.15
 
680.34
 
292.37
 
328.87
 
233.20
 
183.12
 
87.73
 
78.10
 
10
 
854.19
 
170.88
 
86.07
 
67.92
 
128.34
 
71.08
 
231.04
 
150.99
 
312.37
 
11,134.68
 
1,955.19
 
510.16
 
308.82
 
316.57
 
900.47
 
834.79
 
319.50
 
346.90
 
244.42
 
209.21
 
87.86
 
77.46
 
11
 
1,110.68
 
220.95
 
110.34
 
81.84
 
161.42
 
87.06
 
295.39
 
192.02
 
397.48
 
12,135.44
 
2,122.05
 
554.29
 
334.42
 
342.80
 
971.48
 
898.72
 
457.65
 
426.65
 
300.08
 
276.22
 
118.35
 
104.11
TABLE 5
 
General + Mental Health + Dental Rates: Effect from July 1, 05 - Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
 
SSI-AB
 
SSI-B
SSI-AB
 
Area
 
THMO+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
THMO+
 
2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
AGE
 
(21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE
 
(65+)
 
 
AGE (65-)
 
AGE (65+)
         
 
Female
 
Male
 
Female
 
Male
                           
 
01
 
856.86
 
169.65
 
87.27
 
69.60
 
134.50
 
76.14
 
228.68
 
149.10
 
304.00
 
8,379.21
 
1,456.22
 
386.89
 
267.23
 
287.97
 
733.35
 
632.69
 
367.59
 
332.50
 
236.48
 
221.72
 
95.35
 
84.90
02
856.87
169.66
88.05
74.62
134.77
76.41
227.58
148.00
303.40
8,379.20
1,456.21
391.42
282.22
267.93
691.54
622.02
380.89
329.35
233.33
235.05
92.20
81.75
03
 
956.51
 
190.38
 
97.82
 
73.70
 
143.65
 
78.21
 
257.43
 
167.67
 
344.37
 
8,796.56
 
1,536.66
 
404.61
 
249.14
 
253.82
 
705.61
 
651.12
 
357.90
 
301.80
 
212.17
 
239.01
 
85.39
 
74.52
04
877.99
175.56
89.87
68.54
132.41
72.56
239.16
156.42
320.90
8,571.86
1,495.61
396.55
258.50
256.28
696.70
637.05
343.38
314.28
223.92
216.89
96.99
85.74
05
 
919.99
 
183.45
 
94.96
 
72.47
 
139.89
 
76.66
 
255.49
 
167.89
 
337.25
 
9,248.02
 
1,615.45
 
425.71
 
259.96
 
265.51
 
741.31
 
684.91
 
337.53
 
927.49
 
229.49
 
219.49
 
90.16
 
76.92
06
839.91
168.15
87.92
74.13
138.34
80.65
236.22
156.29
313.39
8,536.50
1,494.32
396.83
268.38
289.13
751.60
657.14
321.97
293.12
204.33
203.85
78.12
66.32
 
07
894.05
178.58
92.25
74.05
138.20
77.18
246.16
161.49
328.14
8,976.52
1,574.01
417.39
270.28
269.62
737.28
677.16
313.96
299.51
211.51
204.38
87.42
76.23
 
08
785.53
156.87
80.86
62.06
119.32
65.58
216.18
141.66
287.75
8,247.94
1,440.23
379.11
233.83
238.17
663.94
611.71
315.66
301.33
211.71
194.37
81.88
70.64
 
09
 
850.67
 
169.59
 
88.02
 
68.42
 
130.47
 
72.02
 
230.86
 
150.82
 
308.62
 
9,123.68
 
1,599.09
 
420.67
 
257.19
 
262.96
 
737.05
 
682.30
 
293.64
 
331.52
 
234.21
 
184.39
 
90.38
 
79.11
 
10
 
854.19
 
170.89
 
89.25
 
74.28
 
135.25
 
76.71
 
234.07
 
153.50
 
314.22
 
11,134.68
 
1,955.22
 
514.10
 
315.08
 
322.23
 
903.47
 
836.82
 
320.96
 
349.89
 
245.57
 
210.67
 
91.85
 
78.61
 
11
 
1,110.69
 
220.97
 
114.29
 
89.72
 
170.00
 
94.05
 
298.44
 
194.54
 
399.34
 
12,135.44
 
2,122.08
 
558.67
 
341.36
 
349.08
 
974.53
 
900.78
 
459.09
 
429.66
 
301.23
 
277.66
 
121.36
 
105.26
TABLE 6
 
 
General + Mental Health + Transportation Rates: Effect from July 1, 05 - Dec 31,
05 Effect from Jan 1, 06 - June 30, 06
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
 
SSI-AB
 
SSI-B
SSI-AB
 
Area
 
THMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
THMO+
 
2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
AGE
 
(21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE
 
(65+)
 
 
AGE (65-)
 
AGE (65+)
         
Female
Male
Female
Male
                           
 
01
 
859.91
 
170.77
 
85.48
 
64.88
 
130.31
 
72.41
 
230.32
 
149.96
 
306.37
 
8,391.88
 
1,468.03
 
319.80
 
265.39
 
288.24
 
746.90
 
642.34
 
381.78
 
348.03
 
242.95
 
235.91
 
110.88
 
91.37
02
859.92
170.78
86.26
69.90
130.58
72.68
229.22
148.86
305.77
8,391.87
1,468.02
396.33
280.38
268.20
705.09
631.67
395.08
344.88
239.80
249.21
107.73
88.22
03
959.99
191.67
95.55
67.87
138.37
73.55
257.15
166.87
345.75
8,811.88
1,550.93
410.11
246.22
253.50
720.86
662.01
367.18
323.05
221.05
248.29
106.64
83.40
04
880.33
176.42
88.25
64.42
128.66
69.26
237.98
155.06
321.23
8,588.74
1,511.35
403.87
257.27
257.73
713.81
649.26
348.76
335.40
232.76
222.27
118.11
94.58
05
922.11
184.22
91.78
65.33
132.77
70.65
247.20
160.68
333.12
9,257.24
1,624.01
426.24
253.80
261.34
746.60
688.84
338.19
335.39
232.97
220.15
98.06
80.40
06
842.33
169.04
85.51
68.45
132.90
75.98
232.24
152.60
312.04
8,546.98
1,504.07
399.40
264.50
287.21
758.86
662.45
324.14
302.75
208.48
206.02
87.75
70.47
07
895.76
179.21
90.05
69.01
133.25
72.97
241.91
157.70
326.30
8,987.85
1,584.56
420.65
266.86
268.24
746.93
684.12
318.23
313.37
217.36
208.65
101.28
82.08
08
788.65
158.02
79.05
57.28
115.07
61.79
213.16
138.66
287.30
8,259.68
1,451.17
383.10
231.23
237.61
673.07
618.33
323.00
312.89
216.62
201.71
93.44
75.55
09
853.55
170.65
85.31
61.92
124.27
66.68
229.66
149.36
309.18
9,136.01
1,610.59
424.70
254.19
262.11
748.60
690.58
296.78
348.11
241.18
187.53
106.97
86.08
10
856.38
171.69
86.72
68.39
129.53
71.82
232.96
152.21
314.52
11,151.25
1,970.65
519.83
311.58
321.58
919.86
848.54
325.77
369.08
253.62
215.48
110.04
86.66
11
1,112.09
221.48
110.76
82.14
162.18
87.53
296.62
192.80
398.87
12,145.45
2,131.39
560.13
336.09
345.82
983.20
907.03
462.31
439.76
305.52
280.88
131.46
109.55



AHCA Contract No. FA521, Attachment VIII-A, Page 2 of 3




--------------------------------------------------------------------------------





TABLE 7
 
General + Dental + Transportation Rates: Effect from July 1, 05 - Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
SSI-AB
 
SSI-B
 
SSI-AB
 
Area
 
THMO
 
+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
BTHMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE (14-20)
 
AGE (21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE (65+)
 
 
AGE (65-)
 
AGE (65+)
         
Female
Male
Female
Male
                           
 
01
 
859.90
 
170.77
 
86.58
 
58.47
 
123.65
 
64.67
 
227.19
 
146.65
 
303.27
 
8,391.86
 
1,468.03
 
383.21
 
198.76
 
218.41
 
653.06
 
610.23
 
374.15
 
332.40
 
226.73
 
228.28
 
95.25
 
75.15
02
859.90
170.77
86.58
58.47
123.65
64.67
227.19
146.65
303.27
8,391.86
1,468.03
383.21
198.76
218.41
653.06
610.23
374.15
332.40
226.73
228.28
95.25
75.15
03
959.98
191.67
97.80
66.99
139.86
73.71
259.13
168.27
346.41
8,811.87
1,550.95
406.61
213.66
234.73
699.86
653.92
359.95
317.66
214.33
241.06
101.25
76.68
04
880.32
176.42
86.37
60.59
127.26
66.93
239.68
156.20
321.63
8,588.73
1,511.36
396.41
206.42
227.16
682.29
636.76
341.39
320.25
216.17
214.90
102.96
77.99
05
922.11
184.23
94.57
65.74
135.57
71.91
256.05
167.77
338.00
9,257.23
1,624.04
424.57
225.76
246.02
729.85
683.25
338.22
331.84
225.56
220.18
94.51
72.99
06
842.31
169.03
86.65
59.94
124.05
65.87
233.16
152.46
311.13
8,546.96
1,504.08
393.27
208.50
228.20
680.79
637.03
325.49
303.40
206.05
207.37
88.34
68.04
 
07
 
895.75
 
179.21
 
91.02
 
62.11
 
129.78
 
68.41
 
245.43
 
160.22
 
327.54
 
8,987.84
 
1,584.58
 
414.47
 
219.94
 
240.47
 
718.01
 
672.95
 
315.53
 
304.95
 
206.91
 
205.95
 
92.86
 
71.63
 
08
 
788.64
 
158.02
 
80.77
 
55.56
 
115.55
 
61.18
 
217.60
 
142.10
 
289.49
 
8,259.67
 
1,451.18
 
379.25
 
199.01
 
218.79
 
654.78
 
611.86
 
318.85
 
308.05
 
209.36
 
197.56
 
88.60
 
68.29
 
09
 
853.55
 
170.66
 
87.75
 
61.02
 
125.93
 
66.90
 
231.93
 
150.98
 
309.96
 
9,136.00
 
1,610.60
 
421.31
 
223.21
 
244.21
 
729.05
 
683.15
 
294.37
 
339.14
 
230.57
 
185.12
 
98.00
 
75.47
 
10
 
856.36
 
171.68
 
87.94
 
60.90
 
125.92
 
66.93
 
233.48
 
152.21
 
313.80
 
11,151.24
 
1,970.67
 
515.75
 
273.87
 
299.82
 
895.47
 
839.11
 
323.92
 
336.20
 
248.90
 
213.63
 
107.18
 
81.94
 
11
 
1,112.09
 
221.49
 
112.91
 
77.26
 
161.07
 
84.83
 
297.35
 
193.00
 
398.36
 
12,145.44
 
2,131.41
 
555.46
 
293.43
 
321.17
 
955.35
 
896.16
 
456.78
 
436.97
 
300.87
 
275.35
 
128.67
 
104.90
TABLE 8
 
General + Mental Health + Transportation + Dental Rates: Effect from July 1, 05
- Dec 31, 05
 
Effect from Jan 1, 06 - June 30, 06
 
 
TANF
 
SSI-NO MEDICARE
 
SSI-B
 
 
SSI-AB
 
SSI-B
SSI-AB
 
Area
 
THMO+2MO
 
3MO-
 
11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
 
 
AGE
 
(21-54)
 
 
AGE
 
(55+)
 
THMO+2MO
 
3MO-11MO
 
AGE
 
(1-5)
 
AGE
 
(6-13)
 
AGE
 
(14-20)
 
AGE
 
(21-54)
 
AGE
 
(55+)
 
 
AGE
 
(65-)
 
AGE
 
(65+)
 
 
AGE (65-)
 
AGE (65+)
         
 
Female
 
Male
 
Female
 
Male
                           
 
01
 
859.91
 
170.78
 
88.17
 
70.25
 
136.15
 
77.17
 
231.34
 
150.80
 
306.99
 
8,391.88
 
1,468.05
 
394.29
 
269.34
 
291.81
 
748.19
 
643.21
 
381.88
 
348.99
 
243.32
 
236.01
 
111.84
 
91.74
02
859.91
170.79
88.95
75.27
136.42
77.44
230.24
149.70
306.39
8,391.87
1, 468.04
398.82
284.33
271.77
706.38
632.54
395.18
345.84
240.17
249.31
108.69
88.59
 
03
 
959.99
 
191.68
 
98.85
 
74.45
 
145.53
 
79.38
 
260.48
 
169.62
 
347.79
 
8,811.88
 
1,550.96
 
413.55
 
251.69
 
258.45
 
723.56
 
663.83
 
368.54
 
325.20
 
221.87
 
249.65
 
108.79
 
84.22
04
880.33
176.43
90.56
69.04
133.68
73.35
241.21
157.73
323.20
8,588.74
1,511.37
406.42
261.31
261.39
716.49
651.07
349.97
337.72
233.64
223.48
120.43
95.46
 
05
 
922.12
 
184.24
 
95.59
 
72.93
 
141.04
 
77.38
 
257.36
 
169.08
 
339.34
 
9,257.24
 
1,624.05
 
431.09
 
261.49
 
268.30
 
752.11
 
692.56
 
343.09
 
341.64
 
235.36
 
225.05
 
104.31
 
82.79
06
842.33
169.05
88.63
74.64
139.65
81.47
238.34
157.64
315.77
8,564.98
1,504.10
402.95
270.13
292.30
763.87
665.83
326.73
307.64
210.35
208.61
92.64
72.34
07
895.76
179.22
92.76
74.42
139.13
77.78
247.66
162.45
329.82
8,987.85
1,584.59
424.00
272.17
273.04
750.55
686.56
319.41
316.66
218.62
209.83
104.57
83.34
08
788.65
158.03
81.78
62.73
121.00
66.63
218.90
134.40
290.82
8,259.68
1,451.19
385.96
235.78
241.72
677.69
621.45
325.46
316.82
218.13
204.17
97.37
77.06
 
09
 
853.56
 
170.67
 
88.88
 
69.04
 
132.02
 
72.99
 
233.38
 
152.43
 
311.45
 
9,136.01
 
1,610.61
 
427.88
 
259.24
 
266.68
 
751.50
 
692.54
 
298.05
 
350.76
 
242.19
 
188.80
 
109.62
 
87.09
 
10
 
856.38
 
171.70
 
89.90
 
74.75
 
136.44
 
77.45
 
235.99
 
154.72
 
316.37
 
11,151.25
 
1,970.68
 
523.77
 
317.84
 
327.24
 
922.86
 
850.57
 
327.23
 
372.07
 
254.77
 
216.94
 
113.03
 
87.81
 
11
 
1,112.10
 
221.50
 
114.71
 
90.02
 
170.76
 
94.52
 
299.67
 
195.32
 
400.73
 
12,145.45
 
2,131.42
 
564.51
 
343.03
 
352.10
 
986.25
 
909.09
 
463.75
 
442.77
 
306.67
 
282.32
 
134.47
 
110.70









































AHCA Contract No. FA521, Attachment VIII-A, Page 3 of 3

